                Case 2:19-cv-05754-NVW Document 1-3 Filed 12/06/19 Page 1 of 62



                  Terry, et al. v. Maricopa County Community College District, et al.

                               Index of Exhibits to Notice of Removal


  Ex. No.                                    Description

       1.           Complaint [10/7/2019]

       2.           Demand for Jury Trial [10/7/2019]

       3.           Certificate of Compulsory Arbitration [10/7/2019]

       4.           Notice of Lawsuit and Request for Waiver of Service of Summons
                    [10/14/2019]

       5.           Waiver of Service [11/8/2019]




{00471683.1 }
Case 2:19-cv-05754-NVW Document 1-3 Filed 12/06/19 Page 2 of 62




                                                                  Exhibit 1
        Exhibit 1
Case 2:19-cv-05754-NVW Document 1-3 Filed 12/06/19 Page 3 of 62
Case 2:19-cv-05754-NVW Document 1-3 Filed 12/06/19 Page 4 of 62
Case 2:19-cv-05754-NVW Document 1-3 Filed 12/06/19 Page 5 of 62
Case 2:19-cv-05754-NVW Document 1-3 Filed 12/06/19 Page 6 of 62
Case 2:19-cv-05754-NVW Document 1-3 Filed 12/06/19 Page 7 of 62
Case 2:19-cv-05754-NVW Document 1-3 Filed 12/06/19 Page 8 of 62
Case 2:19-cv-05754-NVW Document 1-3 Filed 12/06/19 Page 9 of 62
Case 2:19-cv-05754-NVW Document 1-3 Filed 12/06/19 Page 10 of 62
Case 2:19-cv-05754-NVW Document 1-3 Filed 12/06/19 Page 11 of 62
Case 2:19-cv-05754-NVW Document 1-3 Filed 12/06/19 Page 12 of 62
Case 2:19-cv-05754-NVW Document 1-3 Filed 12/06/19 Page 13 of 62
Case 2:19-cv-05754-NVW Document 1-3 Filed 12/06/19 Page 14 of 62
Case 2:19-cv-05754-NVW Document 1-3 Filed 12/06/19 Page 15 of 62
Case 2:19-cv-05754-NVW Document 1-3 Filed 12/06/19 Page 16 of 62
Case 2:19-cv-05754-NVW Document 1-3 Filed 12/06/19 Page 17 of 62
Case 2:19-cv-05754-NVW Document 1-3 Filed 12/06/19 Page 18 of 62
Case 2:19-cv-05754-NVW Document 1-3 Filed 12/06/19 Page 19 of 62
Case 2:19-cv-05754-NVW Document 1-3 Filed 12/06/19 Page 20 of 62
Case 2:19-cv-05754-NVW Document 1-3 Filed 12/06/19 Page 21 of 62
Case 2:19-cv-05754-NVW Document 1-3 Filed 12/06/19 Page 22 of 62
Case 2:19-cv-05754-NVW Document 1-3 Filed 12/06/19 Page 23 of 62
Case 2:19-cv-05754-NVW Document 1-3 Filed 12/06/19 Page 24 of 62
Case 2:19-cv-05754-NVW Document 1-3 Filed 12/06/19 Page 25 of 62
Case 2:19-cv-05754-NVW Document 1-3 Filed 12/06/19 Page 26 of 62
Case 2:19-cv-05754-NVW Document 1-3 Filed 12/06/19 Page 27 of 62
Case 2:19-cv-05754-NVW Document 1-3 Filed 12/06/19 Page 28 of 62
Case 2:19-cv-05754-NVW Document 1-3 Filed 12/06/19 Page 29 of 62
Case 2:19-cv-05754-NVW Document 1-3 Filed 12/06/19 Page 30 of 62
Case 2:19-cv-05754-NVW Document 1-3 Filed 12/06/19 Page 31 of 62
Case 2:19-cv-05754-NVW Document 1-3 Filed 12/06/19 Page 32 of 62
Case 2:19-cv-05754-NVW Document 1-3 Filed 12/06/19 Page 33 of 62
Case 2:19-cv-05754-NVW Document 1-3 Filed 12/06/19 Page 34 of 62
Case 2:19-cv-05754-NVW Document 1-3 Filed 12/06/19 Page 35 of 62
Case 2:19-cv-05754-NVW Document 1-3 Filed 12/06/19 Page 36 of 62
Case 2:19-cv-05754-NVW Document 1-3 Filed 12/06/19 Page 37 of 62
Case 2:19-cv-05754-NVW Document 1-3 Filed 12/06/19 Page 38 of 62
Case 2:19-cv-05754-NVW Document 1-3 Filed 12/06/19 Page 39 of 62
Case 2:19-cv-05754-NVW Document 1-3 Filed 12/06/19 Page 40 of 62
Case 2:19-cv-05754-NVW Document 1-3 Filed 12/06/19 Page 41 of 62
Case 2:19-cv-05754-NVW Document 1-3 Filed 12/06/19 Page 42 of 62
Case 2:19-cv-05754-NVW Document 1-3 Filed 12/06/19 Page 43 of 62




                                                                   Exhibit 2
         Exhibit 2
Case 2:19-cv-05754-NVW Document 1-3 Filed 12/06/19 Page 44 of 62
Case 2:19-cv-05754-NVW Document 1-3 Filed 12/06/19 Page 45 of 62
Case 2:19-cv-05754-NVW Document 1-3 Filed 12/06/19 Page 46 of 62




                                                                   Exhibit 3
         Exhibit 3
Case 2:19-cv-05754-NVW Document 1-3 Filed 12/06/19 Page 47 of 62
Case 2:19-cv-05754-NVW Document 1-3 Filed 12/06/19 Page 48 of 62
Case 2:19-cv-05754-NVW Document 1-3 Filed 12/06/19 Page 49 of 62




                                                                   Exhibit 4
         Exhibit 4
           Case 2:19-cv-05754-NVW Document 1-3 Filed 12/06/19 Page 50 of 62




1

2

3
     40 North Center Street, Suite 200
4    Mesa, Arizona 85201
     Telephone No.:       (480) 464-1111
5    Facsimile No.:       (480) 464-5692
     Email:        centraldocket@jacksonwhitelaw.com
6    Attorneys for Plaintiffs
     By: Michael R. Pruitt, SBN 011792
7           Email:        mpruitt@jacksonwhitelaw.com
            Nathaniel J. Hill, SBN 028151
8           Email:        nhill@jacksonwhitelaw.com
            Grant S. Cragun, SBN 034332
9           Email:        gcragun@jacksonwhitelaw.com
10                 IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
11                          IN AND FOR THE COUNTY OF MARICOPA
12   LeRodrick Terry, Ph.D. and Aisha Terry,
     husband and wife,
13
                                                      Case No.: CV2019-097031
14
                  Plaintiffs,
                                                      NOTICE OF LAWSUIT AND
15
     v.                                               REQUEST FOR WAIVER OF
                                                      SERVICE OF SUMMONS
16   Maricopa County Community College
     District; Leslie Cooper, as General
17   Counsel of Maricopa County Community
     College District and in her personal
18   capacity, and John Doe Cooper; Matthew
     Hasson, as a Spokesperson for Maricopa
19   County Community College District and
     in his personal capacity, and Jane Doe
20   Hasson; Casey Kuhn, as a Senior Field
     Correspondent and in her personal
21   capacity, and John Doe Kuhn; John and
     Jane Does I-X; Black Corporations I-X;
22   White Partnerships I-X; and Red Limited
     Liability Companies I-X,
23

24
                  Defendants.

25         TO:    Kent Brockelman
26
                  COPPERSMITH BROCKELMAN PLC
                  2800 North Central Avenue, Suite 1900
27
                  Phoenix, Arizona 85004
                  Attorneys for Defendants
28


                                                -1-
            Case 2:19-cv-05754-NVW Document 1-3 Filed 12/06/19 Page 51 of 62




1           A lawsuit has been commenced against you (or the entity on whose behalf you are
2    addressed). A copy of the complaint is attached to this Notice. The complaint has been filed in
3    the Superior Court for the State of Arizona in and for the County of Maricopa and has been
4    assigned case number CV2019-097031.
5           This is not a formal summons or notification from the Court, but rather my request that
6    you sign and return the enclosed Waiver of Service in order to save the cost of serving you with
7    a judicial summons and an additional copy of the complaint. The cost of service will be avoided
8    if I receive a signed copy of the waiver within 30 days after the date designated below as the date
9    on which this Notice of Lawsuit and Request for Waiver of Service of Summons is sent. I enclose
10   a stamped and addressed envelope (or other means of cost-free return) for your use. An extra
11   copy of the Waiver of Service is also attached for your records.
12          If you comply with this request and return the signed Waiver of Service, the waiver will
13   be filed with the Court and no summons will be served on you. The action will then proceed as
14   if you had been served on the date the waiver is filed, and you will be required to answer or
15   otherwise respond to the complaint within sixty (60) days from the date designated below as the
16   date on which this notice is sent (or within ninety (90) days from that date if your address is not
17   in any judicial district of the United States).
18          If you do not return the signed waiver within the time indicated, I will take appropriate
19   steps to effect formal service in a manner authorized by the Arizona Rules of Civil Procedure
20   and then, to the extent authorized by those Rules, I will ask the Court to require you (or the party
21   on whose behalf you are addressed) to pay the full costs of such service. In that connection,
22   please read the statement concerning the duty of parties to avoid unnecessary costs of service of
23   summons, which is set forth on the reverse side (or at the foot) of the enclosed “Waiver of Service
24   of Summons” form.
25          I affirm that this Notice of Lawsuit and Request for Waiver of Service of Summons is
26   being sent to you on behalf of the Plaintiffs on the date indicated below.
27

28   ///

                                                       -2-
               Case 2:19-cv-05754-NVW Document 1-3 Filed 12/06/19 Page 52 of 62




1              NOTICE AND REQUEST SENT this 14th day of October, 2019.
2                                                                  JACKSON WHITE
3

4
                                                                    /s/ Michael R. Pruitt
5
                                                                   By: Michael R. Pruitt, SBN 011792
                                                                         Nathaniel J. Hill, SBN 028151
6
                                                                   40 North Center Street, Suite 200
                                                                   Mesa, Arizona 85201
7                                                                  Attorneys for Plaintiffs

8    ORIGINAL of the foregoing e-filed with the
     Clerk of the Superior Court using AZTurboCourt
9    this 14th day of October, 2019.
10   COPY of the foregoing mailed and emailed this
     14th day of October, 2019, to:
11
     Kent Brockelman
12   COPPERSMITH BROCKELMAN PLC
     2800 North Central Avenue, Suite 1900
13   Phoenix, Arizona 85004
     Email: KBrockelman@cblawyers.com
14
     Attorneys for Defendants
15

16   By: /s/ Debra Carpenter
     F:\STU\Terry, LeRodrick\Pleadings\Notice of Lawsuit and Request for Waiver of Service of Summons.docx
17

18

19

20

21

22

23

24

25

26

27

28


                                                                            -3-
Case 2:19-cv-05754-NVW Document 1-3 Filed 12/06/19 Page 53 of 62




                                                                   Exhibit 5
         Exhibit 5
Case 2:19-cv-05754-NVW Document 1-3 Filed 12/06/19 Page 54 of of62the Superior Court
                                                        Clerk
                                                               *** Electronically Filed ***
                                                                    M. Cain, Deputy
                                                                 11/8/2019 9:55:00 AM
                                                                   Filing ID 11072787
Case 2:19-cv-05754-NVW Document 1-3 Filed 12/06/19 Page 55 of 62
Case 2:19-cv-05754-NVW Document 1-3 Filed 12/06/19 Page 56 of 62
Case 2:19-cv-05754-NVW Document 1-3 Filed 12/06/19 Page 57 of 62




                                                                   Exhibit 6
         Exhibit 6
               Case 2:19-cv-05754-NVW Document 1-3 Filed 12/06/19 Page 58 of 62




1    Kent Brockelman (009627)
     D. Andrew Gaona (028414)
2    COPPERSMITH BROCKELMAN PLC
     2800 North Central Avenue, Suite 1900
3
     Phoenix, Arizona 85004
4    T: (602) 381-5477
     kbrockelman@cblawyers.com
5    agaona@cblawyers.com
6    Attorneys for Defendants
7
8                                         ARIZONA SUPERIOR COURT

9                                             MARICOPA COUNTY

10   LeRodrick Terry, Ph.D. and Aisha Terry,            ) No. CV2019-097031
     husband and wife,                                  )
11
                                                        )
12                              Plaintiffs,             ) NOTICE OF REMOVAL
                                                        )
13   v.                                                 )
14   Maricopa County Community College                  ) (Assigned to the Hon. David Palmer)
     District; Leslie Cooper, as general counsel of     )
15                                                      )
     Maricopa County Community College District
     and in her personal capacity, and John Doe         )
16
     Cooper; Matthew Hasson, as a spokesperson          )
17   for Maricopa County Community College              )
     District and in his personal capacity, and Jane    )
18                                                      )
     Doe Hasson; Casey Kuhn, as a senior field
19   correspondent and in her personal capacity,        )
     and John Doe Kuhn; John and Jane Does I-X;         )
20                                                      )
     Black Corporations I-X; White Partnerships I-
     X; and Red Limited Liability Companies I-X,        )
21                                                      )
22                              Defendants.             )
                                                        )
23
24                   TO THE CLERK OF THE COURT:
25                   PLEASE TAKE NOTICE that on December 6, 2019, Defendants filed a Notice of
26   Removal with the United States District Court for the District of Arizona, thereby removing this

     {00471649.1 }
               Case 2:19-cv-05754-NVW Document 1-3 Filed 12/06/19 Page 59 of 62




1    action. Pursuant to 28 U.S.C. § 1446(d), a copy of the Notice of Removal filed with the United
2    States District Court (without exhibits) is attached hereto as Exhibit A.
3
4                    Respectfully submitted this 6th day of December, 2019.
5                                                     COPPERSMITH BROCKELMAN PLC
6
                                                      By /s/ D. Andrew Gaona
7                                                            Kent Brockelman
                                                             D. Andrew Gaona
8
                                                      Attorneys for Defendants
9
10   ORIGINAL efiled on December 6, 2019,
     and served via TurboCourt, upon:
11
     Michael R. Pruitt
12   Nathaniel J. Hill
13   Grant S. Cragun
     Jackson White
14   40 North Center Street, Suite 200
     Mesa, AZ 85201
15   mpruitt@jacksonwhitelaw.com
16   nhill@jacksonwhitelaw.com
     gcragun@jacksonwhitelaw.com
17   Attorneys for Plaintiffs
18
19   /s/ Sheri McAlister

20
21
22
23
24
25
26

     {00471649.1 }                                     -2-
Case 2:19-cv-05754-NVW Document 1-3 Filed 12/06/19 Page 60 of 62




                                                                   Exhibit 7
         Exhibit 7
Civil Court Case Information - Case History                                Page 1 of 2
           Case 2:19-cv-05754-NVW Document 1-3 Filed 12/06/19 Page 61 of 62



        k Docket 
     0Language
 Select
Powered by      Translate




      Civil Court Case Information - Case History

    Case Information
    Case Number:     CV2019-097031               Judge:      Palmer, David
    File Date:       10/7/2019                   Location:   Southeast
    Case Type:       Civil

    Party Information
    Party Name                                                               Relationship   Sex      Attorney
    Lerodrick Terry                                                          Plaintiff      Male     Michael Pruitt
    Aisha Terry                                                              Plaintiff      Female   Michael Pruitt
    Maricopa County Community College District                               Defendant               Pro Per
    Leslie Cooper                                                            Defendant      Female   Pro Per
    Matthew Hasson                                                           Defendant      Male     Pro Per
    Casey Kuhn                                                               Defendant      Female   Pro Per


    Case Documents
    Filing Date           Description                                            Docket Date         Filing Party
    11/8/2019             WSS - Waiver Of Service Of Summons                     11/12/2019
    NOTE: Waiver of Service of Summons/ MARICOPA COUNTY COMMUNITY COLLEGE DISTRICT; LESLIE COOPER; MATTHEW HASSON;
    CASEY KUHN (DEFENDANTS)
    10/14/2019            NOT - Notice                                           10/16/2019
    NOTE: Notice of Lawsuit and Request for Waiver of Service of Summons
    10/7/2019             CSH - Coversheet                                       10/9/2019
    10/7/2019             COM - Complaint                                        10/9/2019
    10/7/2019             NJT - Not Demand For Jury Trials                       10/9/2019
    10/7/2019             CCN - Cert Arbitration - Not Subject                   10/9/2019


    Case Calendar
    There are no calendar events on file


    Judgments
    There are no judgments on file




http://www.superiorcourt.maricopa.gov/docket/CivilCourtCases/caseInfo.asp?caseNumber... 12/6/2019
Civil Court Case Information - Case History                                Page 2 of 2
           Case 2:19-cv-05754-NVW Document 1-3 Filed 12/06/19 Page 62 of 62




http://www.superiorcourt.maricopa.gov/docket/CivilCourtCases/caseInfo.asp?caseNumber... 12/6/2019
